DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because:
Figure 7 Condition B recites “movement state information = sopped state”. The Examiner suggests that this should read “movement state information = stopped state”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 recites “movement sate information” (Page 51 Lines 2-3). The Examiner suggests “movement state information”.
Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 5 and the second 5 have been renumbered 5 and 6 for the purposes of this Office Action. Please correct the claim numbers accordingly.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting a movement state determination module,” “a driving state determination module,” and “a collision prevention control module” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document, rendering the claims difficult to understand.
a movement state determination module,” “a driving state determination module,” and “a collision prevention control module” in claim 2, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim limitations recited above are not well defined in the specification. The descriptions provided in the specification do not associate the claim limitations to sufficient structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-10, 12-16 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Kish et al. (U.S. Patent Application Publication No. 20120187750).

Regarding claim 1, Kish et al. teaches:
An alert and control system for assisting a driver, the alert and control system comprising: an intra-vehicle sensor module configured to sense intra-vehicle information;
See Kish et al. [0030], “The input shaft speed and the output shaft speed of the DCT 120 may be measured using one or more sensors. The input shaft speed may be measured using one or more sensors based on rotation of the transmission input shaft 121. In various implementations, the input shaft speed may be determined based on engine speed (e.g., rotational speed of the crankshaft 112 or the DMF) or another suitable measure of the input 
See Kish et al. [0051], “When the vehicle is stopped facing up a hill while the IMS state 128 indicates that the desired mode of operation is Drive or one of the one or more forward drive ratios, the rolling speed regulator module 190 monitors the BPP 142 and the APP 136. The same is true for when the vehicle is stopped facing down a hill and the IMS state 128 indicates that the desired mode of operation is Reverse.”
See Kish et al. [0056], “A wheel speed sensor 321 may generate a wheel speed signal 322 based on a rotational speed of an associated wheel. The wheel speed sensor 321 may also generate the wheel speed signal 322 to indicate the direction of rotation of the associated wheel.”
and a controller communicatively connected to the intra-vehicle sensor module and configured to:
See Kish et al. [0021]-[0023], “When the vehicle is stopped and the grade is greater than a predetermined grade, a control module according to the present disclosure does not release brake fluid as pressure is removed from the brake pedal. The control module begins releasing brake fluid from the brake system a predetermined period after the pressure is removed from the brake pedal. In this manner, the control module holds the vehicle to prevent the vehicle from rolling down the grade for the predetermined period after the pressure is removed from the brake pedal. After the predetermined period, the control module controls the release of brake fluid from the brake system. A valve may control the flow of brake fluid from the brake system to a brake fluid reservoir. The control module may control the opening of the valve based on the distance that the vehicle has rolled down the The control module also monitors the vehicle speed as the vehicle rolls down the grade. The control module selectively operates a brake fluid pump to limit the vehicle speed to a predetermined maximum speed as the vehicle rolls down the grade. The brake fluid pump provides brake fluid to the braking system to perform vehicle braking.”
receives at least one of a vehicle speed signal or a wheel pulse signal sensed by the intra-vehicle sensor module
See Kish et al. [0023], “The control module also monitors the vehicle speed as the vehicle rolls down the grade.”
outputs movement state information, based on at least one of the vehicle speed signal or the wheel pulse signal
See Kish et al. [0006], “A triggering module selectively generates a triggering signal when a vehicle is stopped, a grade of a surface is one of greater than a predetermined positive grade and less than a predetermined negative grade, and a brake pedal position is greater than a predetermined position.”
receives a gear signal, a first wheel direction signal, and a second wheel direction signal sensed by the intra-vehicle sensor module, 
See Kish et al. [0038], “For example only, the desired mode of operation may be Park, Neutral, Drive, a forward gear ratio, or Reverse. The IMS 127 generates an IMS state 128 that indicates the desired mode of operation. In various implementations, the desired mode of operation selected may be determined based on one or more signals output by the IMS 127.”
See Kish et al. [0078], “ The direction of travel of the vehicle may be determined or indicated by the direction of rotation of one or more of the wheels of the vehicle, such as the direction of rotation of the wheel indicated 
outputs second driving state information, based on first driving state information when the gear signal is received, the gear signal, the first wheel direction signal, the second wheel direction signal, and the movement state information
See Kish et al. [0006], “A triggering module selectively generates a triggering signal when a vehicle is stopped, a grade of a surface is one of greater than a predetermined positive grade and less than a predetermined negative grade, and a brake pedal position is greater than a predetermined position...A brake applying module selectively operates a brake fluid pump after the triggering signal is generated based on a comparison of a vehicle speed and a predetermined vehicle speed.”
See Kish et al. [0035], “The gearsets 214-226 each include an input gear and an output gear. The input gears of the gearsets 214-218 are coupled to and rotate with the first input shaft 206. The input gears of the gearsets 220-226 are coupled to and rotate with the second input shaft 208. The input and output gears of a given gearset of the gearsets 214-226 are meshed, and rotation of the one of the input and output gears of the given gearset causes rotation of the other of the input and output gears of the given gearset. In this manner, the input gear and the output gear of the given gearset provide the gear ratio of the given gearset when the given gearset is engaged.”
See Kish et al. [0078], “ The direction of travel of the vehicle may be determined or indicated by the direction of rotation of one or more of the wheels of the vehicle, such as the direction of rotation of the wheel indicated by the wheel speed signal 322. The direction triggering module 380 may, for 
and controls an operation of at least one of an alert device or a brake device, based on the second driving state information.  
See Kish et al. [0007], “The brake applying module selectively operates a brake fluid pump after the signal is generated based on a comparison of a vehicle speed and a predetermined vehicle speed.”
See Kish et al. [0023], “The control module also monitors the vehicle speed as the vehicle rolls down the grade. The control module selectively operates a brake fluid pump to limit the vehicle speed to a predetermined maximum speed as the vehicle rolls down the grade. The brake fluid pump provides brake fluid to the braking system to perform vehicle braking.”

Regarding claims 3 and 14, Kish et al. teaches:
The alert and control system of claim 1, wherein, if both a driving direction indicated by the gear signal and a driving direction indicated by the first driving state information are a first direction, the controller outputs a driving state indicating the second direction as the second driving state information if the movement state information is a moving state and both directions indicated by the first wheel direction signal and the second wheel direction signal are a second direction. 
See Kish et al. [0007], “A system for a vehicle on a surface includes a direction triggering module and a brake applying module. The direction triggering module selectively generates a signal when one of (i) a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction and (ii) the direction of movement is in the second direction and the desired mode of operation is in the first direction. The brake applying module selectively operates a brake fluid pump after the signal is generated based on a comparison of a vehicle speed and a predetermined vehicle speed.”
See Kish et al. [0038], “Referring back to FIG. 1, the DCT 120 may also include an internal mode switch (IMS) 127. A user of the vehicle may actuate (e.g., rotate) a rotatable portion (e.g., a core or a housing) of the IMS 127 to select a desired mode of operation. For example only, the desired mode of operation may be Park, Neutral, Drive, a forward gear ratio, or Reverse. The IMS 127 generates an IMS state 128 that indicates the desired mode of operation.”
See Kish et al. [0056], “A wheel speed sensor 321 may generate a wheel speed signal 322 based on a rotational speed of an associated wheel. The wheel speed sensor 321 may also generate the wheel speed signal 322 to indicate the direction of rotation of the associated wheel.”

Regarding claims 4 and 15, Kish et al. teaches:
The alert and control system of claim 1, wherein, if a driving direction indicated by the gear signal is a first direction and a driving direction indicated by the first driving state information is a second direction, the controller outputs a driving state indicating the first direction as the second driving state information if the movement state information is a stopped state, or the movement state information is a moving state and at least one of directions indicated by the first wheel direction signal and the second wheel direction signal is a first direction.
See Kish et al. [0007], “A system for a vehicle on a surface includes a direction triggering module and a brake applying module. The direction triggering module selectively generates a signal when one of (i) a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction and (ii) the direction of movement is in the second direction and the desired mode of operation is in the first direction.”
See Kish et al. [0051], “The braking control module 150 of the present disclosure includes a rolling speed regulator module 190. When the vehicle is stopped facing up a hill while the IMS state 128 indicates that the desired mode of operation is Drive or one of the one or more forward drive ratios, the rolling speed regulator module 190 monitors the BPP 142 and the APP 136. The same is true for when the vehicle is stopped facing down a hill and the IMS state 128 indicates that the desired mode of operation is Reverse.”

Regarding claim 5, Kish et al. teaches:
The alert and control system of claim 1, wherein, if the gear signal is a drive gear and the first driving state information is a forward movement state, the controller outputs a reverse movement state as the second driving state information if the movement state information is a moving state and both directions indicated by the first wheel direction signal and the second wheel direction signal are a reverse movement direction.
See Kish et al. [0077], “A direction triggering module 380 may also selectively trigger the brake applying module 312. The direction triggering module 380 may trigger the brake applying module 312 based on the desired mode of operation indicated by the IMS state 128 and a direction of travel of the vehicle. For example only, the direction triggering module 380 may trigger the brake applying module 312 when the vehicle is moving in a backward direction and the desired mode of operation is one of Drive and The direction triggering module 380 may also trigger the brake applying module 312 when the vehicle is moving in the backward direction and the desired mode of operation is Reverse (where the direction of travel should be the backward direction). The forward and backward directions are opposite directions.”
See Kish et al. [0007], “A system for a vehicle on a surface includes a direction triggering module and a brake applying module. The direction triggering module selectively generates a signal when one of (i) a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction and (ii) the direction of movement is in the second direction and the desired mode of operation is in the first direction.”

Regarding claim 6, Kish et al. teaches:
The alert and control system of claim 1, wherein, if the gear signal is a drive gear and the first driving state information is a reverse movement state, the controller outputs a forward movement state as the second driving state information if the movement state information is a stopped state, or the movement state information is a moving state and at least one of directions indicated by the first wheel direction signal and the second wheel direction signal is a forward movement direction.
See Kish et al. [0077], “For example only, the direction triggering module 380 may trigger the brake applying module 312 when the vehicle is moving in a backward direction and the desired mode of operation is one of Drive and a forward drive ratio (where the direction of travel should be a forward direction). The direction triggering module 380 may also trigger the brake applying module 312 when the vehicle is moving in the backward direction and the desired mode of operation is Reverse (where the direction of travel should be the backward direction).”
See Kish et al. [0007], “A system for a vehicle on a surface includes a direction triggering module and a brake applying module. The direction triggering module selectively generates a signal when one of (i) a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction and (ii) the direction of movement is in the second direction and the desired mode of operation is in the first direction.”

Regarding claim 8, Kish et al. teaches:
The alert and control system of claim 1, wherein, if the gear signal is a reverse gear and the first driving state information is a reverse movement state, the controller outputs a forward movement state as the second driving state information if the movement state information is a moving state and both directions indicated by the first wheel direction signal and the second wheel direction signal are a forward movement direction.  
See Kish et al. [0071], “The predetermined maximum speed may be based on a speed at which the engine 102 will stall when the load on the engine 102 is attributable to the vehicle rolling down the hill in a wrong direction. The wrong direction may be defined relative to a normal direction of vehicle travel in the desired mode of operation. For example only, the wrong direction may be backward when the IMS state 128 indicates that the desired mode of operation is Drive or a forward gear ratio, and the wrong direction may be forward when the IMS state 128 indicates that the desired mode of operation is Reverse.
See Kish et al. [0077], “The direction triggering module 380 may trigger the brake applying module 312 based on the desired mode of operation indicated by the IMS state 128 and a direction of travel of the vehicle. For example only, the direction triggering module 380 may trigger the brake applying module 312 when the vehicle is moving in a backward direction and the desired mode of operation is one of Drive and a forward drive ratio (where the direction of travel should be a forward direction). The direction triggering module 380 may also trigger the brake applying module 312 when the vehicle is moving in the backward direction and the desired mode of operation is Reverse (where the direction of travel should be the backward direction).”
See Kish et al. [0007], “A system for a vehicle on a surface includes a direction triggering module and a brake applying module. The direction triggering module selectively generates a signal when one of (i) a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction and (ii) the direction of movement is in the second direction and the desired mode of operation is in the first direction.”

Regarding claim 9, Kish et al. teaches:
The alert and control system of claim 1, wherein, if the gear signal is a reverse gear and the first driving state information is a forward movement state, the controller outputs a reverse movement state as the second driving state information if the movement state information is a stopped state, or the movement state information is a moving state and at least one of directions indicated by the first wheel direction signal and the second wheel direction signal is a reverse movement direction. 
See Kish et al. [0071], “The predetermined maximum speed may be based on a speed at which the engine 102 will stall when the load on the engine 102 is attributable to the vehicle rolling down the hill in a wrong direction. The wrong direction may be defined relative to a normal direction of vehicle travel in the desired mode of operation. For example only, the wrong direction may be backward when the IMS state 128 indicates that the desired mode of operation is Drive or a forward gear ratio, and the wrong direction may be forward when the IMS state 128 indicates that the desired mode of operation is Reverse.”
See Kish et al. [0007], “A system for a vehicle on a surface includes a direction triggering module and a brake applying module. The direction triggering module selectively generates a signal when one of (i) a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction and (ii) the direction of movement is in the second direction and the desired mode of operation is in the first direction.”

Regarding claim 10, 
See Kish et al. [0077], “The direction triggering module 380 may trigger the brake applying module 312 based on the desired mode of operation indicated by the IMS state 128 and a direction of travel of the vehicle. For example only, the direction triggering module 380 may trigger the brake applying module 312 when the vehicle is moving in a backward direction and the desired mode of operation is one of Drive and a forward drive ratio (where the direction of travel should be a forward direction). The direction triggering module 380 may also trigger the brake applying module 312 when the vehicle is moving in the backward direction and the desired mode of operation is Reverse (where the direction of travel should be the backward direction).”
See Kish et al. [0007], “A system for a vehicle on a surface includes a direction triggering module and a brake applying module. The direction triggering module selectively generates a signal when one of (i) a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction and (ii) the direction of movement is in the second direction and the desired mode of operation is in the first direction.”

Regarding claim 12 and 16, Kish et al. teaches:
The alert and control system of claim 1, wherein the controller controls the operation of at least one of the alert device or the brake device in order to prevent a collision with an object ahead if the second driving state information is a forward movement state, and controls an operation of at least one of the alert device and the brake device in order to prevent a collision with an object behind the vehicle if the second driving state information is a backward movement state. 
See Kish et al. [0077], “A direction triggering module 380 may also selectively trigger the brake applying module 312. The direction triggering module 380 may trigger the brake applying module 312 based on the desired mode of operation indicated by the IMS state 128 and a direction of travel of the vehicle. For example only, the direction triggering module 380 may trigger the brake applying module 312 when the vehicle is moving in a backward direction and the desired mode of operation is one of Drive and a forward drive ratio (where the direction of travel should be a forward direction). The direction triggering module 380 may also trigger the brake applying module 312 when the vehicle is moving in the backward direction and the desired mode of operation is Reverse (where the direction of travel should be the backward direction). The forward and backward directions are opposite directions.”

Regarding claim 13, Kish et al. teaches:
An alert and control method of assisting a driver, the alert and control method comprising:  receiving at least one of a vehicle speed signal or a wheel pulse signal sensed by an intra-vehicle sensor module;  
See Kish et al. [0030], “The input shaft speed and the output shaft speed of the DCT 120 may be measured using one or more sensors. The input shaft speed may be measured using one or more sensors based on rotation of the transmission input shaft 121. In various implementations, the input shaft speed may be determined based on engine speed (e.g., rotational speed of the crankshaft 112 or the DMF) or another suitable measure of the input shaft speed. The output shaft speed may be measured using one or more sensors based on rotation of the transmission output shaft 122.”
See Kish et al. [0023], “The control module also monitors the vehicle speed as the vehicle rolls down the grade. The control module selectively operates a brake fluid pump to limit the vehicle speed to a predetermined maximum speed as the vehicle rolls down the grade. The brake fluid pump provides brake fluid to the braking system to perform vehicle braking.”
See Kish et al. [0023], “The control module also monitors the vehicle speed as the vehicle rolls down the grade.”
outputting movement state information, based on at least one of a vehicle speed signal or a wheel pulse signal;
See Kish et al. [0006], “A triggering module selectively generates a triggering signal when a vehicle is stopped, a grade of a surface is one of greater than a predetermined positive grade and less than a predetermined negative grade, and a brake pedal position is greater than a predetermined position.”
receiving a gear signal, a first wheel direction signal, and a second wheel direction signal sensed by the intra-vehicle sensor module;
See Kish et al. [0038], “For example only, the desired mode of operation may be Park, Neutral, Drive, a forward gear ratio, or Reverse. The IMS 127 generates an IMS state 128 that indicates the desired mode of operation. In various implementations, the desired mode of operation selected may be determined based on one or more signals output by the IMS 127.”
See Kish et al. [0051], “When the vehicle is stopped facing up a hill while the IMS state 128 indicates that the desired mode of operation is Drive or one of the one or more forward drive ratios, the rolling speed regulator module 190 monitors the BPP 142 and the APP 136. The same is true for when the vehicle is stopped facing down a hill and the IMS state 128 indicates that the desired mode of operation is Reverse.”
See Kish et al. [0007], “The direction triggering module selectively generates a signal when one of (i) a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction and (ii) the direction of movement is in the second direction and the desired mode of operation is in the first direction. The brake applying module selectively operates a brake fluid pump after 
outputting second driving state information, based on first driving state information when the gear signal is received, the gear signal, the first wheel direction signal, the second wheel direction signal, and the movement state information;
See Kish et al. [0051], “When the vehicle is stopped facing up a hill while the IMS state 128 indicates that the desired mode of operation is Drive or one of the one or more forward drive ratios, the rolling speed regulator module 190 monitors the BPP 142 and the APP 136. The same is true for when the vehicle is stopped facing down a hill and the IMS state 128 indicates that the desired mode of operation is Reverse.”
See Kish et al. [0007], “The direction triggering module selectively generates a signal when one of (i) a direction of movement of a vehicle is in a first direction and a desired mode of operation is a second direction that is opposite the first direction and (ii) the direction of movement is in the second direction and the desired mode of operation is in the first direction. The brake applying module selectively operates a brake fluid pump after the signal is generated based on a comparison of a vehicle speed and a predetermined vehicle speed.”
See Kish et al. [0078], “ The direction of travel of the vehicle may be determined or indicated by the direction of rotation of one or more of the wheels of the vehicle
and controlling an operation of at least one of an alert device or a brake device, based on the second driving state information.  
See Kish et al. [0007], “The brake applying module selectively operates a brake fluid pump after the signal is generated based on a comparison of a vehicle speed and a predetermined vehicle speed.”
See Kish et al. [0023], “The control module also monitors the vehicle speed as the vehicle rolls down the grade. The control module selectively operates a brake fluid pump to limit the vehicle speed to a predetermined maximum speed as the vehicle rolls down the grade. The brake fluid pump provides brake fluid to the braking system to perform vehicle braking.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kish et al. (U.S. Patent Application Publication No. 20120187750) in view of DeLuca et al. (U.S. Patent Application Publication No. 20040226768).

Regarding claim 2, Kish et al. teaches:
The alert and control system of claim 1, wherein, the controller comprises: a movement state determination module configured to output the movement state information, based on at least one of the vehicle speed signal or the wheel pulse signal;
See Kish et al. [0006], “A triggering module selectively generates a triggering signal when a vehicle is stopped, a grade of a surface is one of greater than a predetermined positive grade and less than a predetermined negative grade, and a brake pedal position is greater than a predetermined position...A brake applying module selectively operates a brake fluid pump after the triggering signal is generated based on a comparison of a vehicle speed and a predetermined vehicle speed.”
a driving state determination module configured to receive the gear signal, the first wheel direction signal, and the second wheel direction signal and output the second driving state information, based on the first driving state information when the gear signal is received, the gear signal, the first wheel direction signal, the second wheel direction signal, and the movement state information
See Kish et al. [0006], “A triggering module selectively generates a triggering signal when a vehicle is stopped, a grade of a surface is one of greater than a predetermined positive grade and less than a predetermined 
See Kish et al. [0035], “The gearsets 214-226 each include an input gear and an output gear. The input gears of the gearsets 214-218 are coupled to and rotate with the first input shaft 206. The input gears of the gearsets 220-226 are coupled to and rotate with the second input shaft 208. The input and output gears of a given gearset of the gearsets 214-226 are meshed, and rotation of the one of the input and output gears of the given gearset causes rotation of the other of the input and output gears of the given gearset. In this manner, the input gear and the output gear of the given gearset provide the gear ratio of the given gearset when the given gearset is engaged.”
See Kish et al. [0056], “A wheel speed sensor 321 may generate a wheel speed signal 322 based on a rotational speed of an associated wheel. The wheel speed sensor 321 may also generate the wheel speed signal 322 to indicate the direction of rotation of the associated wheel.”

See Kish et al. [0071], “The brake applying module 312 controls operation of the brake fluid pump 174 based on a comparison of the vehicle speed 320 and a predetermined maximum speed as the vehicle rolls down the hill. More specifically, the brake applying module 312 controls operation of the brake fluid pump 174 to limit the vehicle speed 320 to the predetermined maximum speed as the vehicle rolls down the hill.”
Kish et al. does not expressly teach:
and a collision prevention control module

However, DeLuca et al. teaches:
and a collision prevention control module
See DeLuca et al. [0017], “The invention provides for the problems with a secure stop controller 150, a stop detector 155 and a fault detector 157. The secure stop controller 150 receives signals from the gas pedal 120, clutch pedal and/or gear selector 122, brake pedal 135, stop detector 155 and fault detector 157 and applies an additional signal to brake controller 130 to apply or release brakes 105-108. The stop detector 155 is coupled to a velocity detector such as a speedometer. Alternately, the stop detector 155 may be used in conjunction with a slip detector, an anti-lock brake system or other vehicle component that is able to determine if the vehicle is stopped. In the preferred embodiment the stop detector 155 generates a vehicle stopped signal upon or shortly after the vehicle has stopped.”
See DeLuca et al. [0018], “In either situation a radar or sonar or other object detector, such as object detectors found in collision avoidance systems, could detect the closed garage door at the rear of the car of the garage wall at the front of the car. In response, the fault detector determines the operator has placed the vehicle in gear and that a collision is likely if the vehicle is accelerated. In response, the vehicle remains securely stopped, an alert signal could be further provided to the operator.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed in Kish et al. to include a collision prevention control module as taught in DeLuca et al. to “[improve] vehicle safety by remaining securely engaged upon detection of a fault such as a vehicle collision, an unintentional transmission shift, a vehicle 

Regarding claim 7, Kish et al. does not teach:
The alert and control system of claim 1, wherein, if the gear signal is a drive gear and the first driving state information is a stopped state, the controller outputs a reverse movement state as the second driving state information if both directions indicated by the first wheel direction signal and the second wheel direction signal are a reverse movement direction, and  the controller outputs a forward movement state as the second driving state information if the movement sate information is a stopped state or at least one of directions indicated by the first wheel direction signal and the second wheel direction signal is a forward movement direction. 
However, DeLuca et al. does teach:
The alert and control system of claim 1, wherein, if the gear signal is a drive gear and the first driving state information is a stopped state, the controller outputs a reverse movement state as the second driving state information if both directions indicated by the first wheel direction signal and the second wheel direction signal are a reverse movement direction, and  the controller outputs a forward movement state as the second driving state information if the movement sate information is a stopped state or at least one of directions indicated by the first wheel direction signal and the second wheel direction signal is a forward movement direction. 
See DeLuca et al. [0019], “FIG. 2 shows a basic flow diagram for a method of securing a motor vehicle in a stopped condition in accordance with the present When step 160 determines that the vehicle has stopped, stop detector 155 generates a vehicle stopped signal.”
See DeLuca et al. [0021], “In the preferred embodiment, once the secure stop mode is engaged, the vehicle will remain stopped if the brake pedal pressure is reduced or even if the operator's foot is removed from the brake. This prevents unintentional movement of the vehicle. Furthermore if the vehicle is on a hill, it will not roll backwards. This simplifies the problem of accelerating from a stopped condition with a manual transmission while on a hill because the vehicle does not start to move as soon as the operator's foot is removed from the brake.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed in Kish et al. to incorporate a stopped state because “it is desirable to provide a vehicle that remains securely stopped when the operator intends the vehicle to be stopped” (See DeLuca et al. [0003]).

Regarding claim 11, Kish et al. does not teach:
The alert and control system of claim 1, wherein, if the gear signal is a gear other than a drive gear and a reverse gear and the movement sate information is a moving state, the controller outputs a reverse movement state as the second driving state information if both directions indicated by the first wheel direction signal and the second wheel direction signal are a reverse movement direction, and  the controller outputs a forward movement state as the second driving state information if both directions indicated by the first wheel direction signal and the second wheel direction signal are a forward movement direction. 



The alert and control system of claim 1, wherein, if the gear signal is a gear other than a drive gear and a reverse gear and the movement sate information is a moving state, the controller outputs a reverse movement state as the second driving state information if both directions indicated by the first wheel direction signal and the second wheel direction signal are a reverse movement direction, and  the controller outputs a forward movement state as the second driving state information if both directions indicated by the first wheel direction signal and the second wheel direction signal are a forward movement direction. 
See DeLuca et al. [0018], “In response, the fault detector determines the operator has placed the vehicle in gear and that a collision is likely if the vehicle is accelerated. In response, the vehicle remains securely stopped, an alert signal could be further provided to the operator. Other operator problems include the operator having an improper wireless telephone conversation or placing the vehicle in a neutral condition, decoupling the wheels from the engine.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kish et al. to include a situation where the gear signal is a gear signal other than a drive gear or a reverse gear because “vehicle operators often claim that accidents result from unintentional shifting of a vehicle into a drive gear, such as a shift from park or neutral to reverse, causing unexpected vehicle movements and collisions. Thus, it is desirable to provide a vehicle with improved safety which does not produce unexpected vehicle movements upon an unintentional drive gear shift” (See DeLuca et al. [0004]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han (U.S. Patent Application Publication No. 20190193740) discloses a method and system of preventing an automatic transmission vehicle from rolling downward on a hill.
Bonnet et al. (U.S. Patent Application Publication No. 20050246081) discloses a method and system of blocking the unintended rolling of a vehicle involving detecting vehicle motion based on the vehicle motion and selected gear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662